Citation Nr: 1201141	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-31 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for squamous cell carcinoma, base of tongue, to include as due to herbicide exposure, and, if so, whether service connection is warranted.  

2.  Whether a November 8, 2001, denial of a claim of entitlement to service connection for squamous cell carcinoma, base of tongue, to include as due to herbicide exposure, was based on clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The Veteran had active service from June 1965 to May 1967, including service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision prepared by the Los Angeles, California, Regional Office (RO) and issued by the Chicago, Illinois, RO, of the Department of Veterans Affairs (VA), which continued a 2001 denial of service connection for cancer of the tongue, finding that no new and material evidence had been received, and a May 2009 rating decision issued by the Chicago, Illinois, RO which determined that there was no CUE in the 2001 denial of service connection for cancer of the base of the tongue.
 
The Veteran withdrew a 2008 appeal for service connection for hypertension and for an increased evaluation for service-connected PTSD in 2009, before the appeal was certified to the Board.  The withdrawal of those appeals was effective when the agency of original jurisdiction received the request for withdrawal.  38 C.F.R. § 20.204(b)(3)(2011).  Those appeals are not before the Board for appellate review.  

The reopened claim of entitlement to service connection for squamous cell carcinoma, base of tongue, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 8, 2001, rating decision which denied service connection for squamous cell cancer of the base of the tongue became final when the Veteran withdrew his substantive appellant of that issue in April 2004.  

2.  A March 2005 statement by the Veteran's treating psychiatrist indicating that the Veteran's cancer of the tongue "may" be related to exposure to Agent Orange in Vietnam is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's contention that cancer of the base of the tongue, with metastasis to the pharynx and larynx, should be considered a respiratory cancer which may be presumed service-connected does not establish that there was CUE in the denial of that claim, since the presumptions of service connection are not applicable to cancer sites which are metastatic from a primary site to which the presumption is not applicable.  


CONCLUSIONS OF LAW

1.  The November 8, 2001 rating action in which the RO denied service connection for squamous cell cancer of the base of the tongue is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the final November 2001 rating action which denied service connection for squamous cell cancer of the tongue is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2011).

3.  There is no clear and unmistakable error (CUE) in a November 8, 2001, rating decision which denied a claim for service connection for cancer of the base of the tongue, including as due to exposure to herbicides.  38 U.S.C.A. §§ 501(a), 7111 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 20.1403 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's application to reopen his previously denied claim for service connection for cancer of the tongue, this application is being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA with regard to the application to reopen is moot.  See  U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

CUE claims are not conventional appeals, but requests for revisions of previous decisions.  See Disabled American Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 2000).  The moving party bears the burden of presenting allegations of error which existed at the time of the decision alleged to be the product of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to claims of clear and unmistakable error.  Therefore, no further discussion of the VCAA is required with respect to the CUE claim.  

1.  Request to reopen claim for service connection for cancer, base of the tongue

On November 8, 2001, the RO issued a decision which denied service connection for cancer, base of tongue.  The Veteran has requested reopening of this decision.  To establish jurisdiction over a claim of entitlement to service connection for a disorder for which service connection has previously been denied, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been received sufficient to reopen the claim.

Where service connection for a disorder has been denied in a final decision, a subsequent claim for service connection for that disorder may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  

If the Board finds that no such evidence has been offered, the analysis must end.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

In this case, when the Veteran submitted his request to reopen the claim for service connection for cancer of the base of the tongue, the Veteran submitted a medical statement dated in March 2005.  That medical statement, from the Veteran's treating psychiatrist, states that, in the Veteran's case, his cancer of the tongue "may" be related to his exposure to Agent Orange in Vietnam.  

The RO determined that this March 2005 opinion did not present new and material evidence to reopen the claim.  However, that determination was issued prior to the Court's decision in Shade.  The Board agrees with the RO that the psychiatrist's opinion is of minimal probative value.  However, under the standards announced in Shade, the psychiatrist's opinion nevertheless constitutes new and material evidence, and the medical evidence must be developed.  Development of the medical evidence is addressed further in the Remand appended to this decision.  

2.  CUE claim

CUE is established when three conditions are met.  First, either (1) the correct facts contained in, or constructively contained in, the record were not before the adjudicator, or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Finally, the error must have "manifestly changed the outcome" of the decision being attacked, at the time that decision was rendered.  Id. at 313-14, 320; see Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir .1999) (expressly adopting "manifestly changed the outcome" language in Russell, supra).

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 

Facts and analysis

The Veteran does not contend that there were any facts contained in the record which were not before the RO.  Rather, the Veteran, through his representative, contends that the RO did not properly apply the regulatory provisions extant at the time of the 2001 rating decision.  In particular, the Veteran contends that his cancer should have been presumed service-connected because his respiratory tract was involved.  The Veteran correctly notes that, by law, diseases associated with herbicide exposure include respiratory cancers (i.e. cancer of the lung, bronchus, larynx or trachea).  38 C.F.R. § 3.309(e).  The Veteran in this case had service in Vietnam, as noted in the Introduction, above, and the RO properly found that the Veteran was presumed exposed to herbicides.  

At the time of the November 2001 rating decision, the evidence included clinical records reflecting that the Veteran had been treated for cancer of the mouth and neck.  In February 2001, the Veteran was evaluated for complaints that he had sores in his mouth.  There was a mass at the base of the tongue.  Biopsy in March 2001 disclosed squamous cell carcinoma.  The operative report states, "[t]he tumor extensively involved the right base of tongue, the anterior tonsillar pillar, soft palate.  . . .  The tumor extended inferiorly to the level of the epiglottis.  However, the epiglottis, the larynx and the right piriform sinus were not involved."  Pathology examination disclosed lymphatic permeation from the tongue to other areas.  A portion of the pharynx was excised, and lymphatic permeation was noted.  At the margins of total laryngectomy, no tumor was seen.  

The RO properly determined, in 2001, that cancers of the lung, bronchus, larynx, and trachea, may be presumed service-connected if developing within 30 years after exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(ii) (2001).  Although that requirement, that respiratory cancer develop within 30 years for purposes of presumptive service connection, has been removed, the RO correctly applied the regulation as in effect at the time of the 2001 determination.  

The medical evidence is clear that the cancer originated in the tongue.  By regulation, as specified in 2001, the respiratory tract included the larynx, trachea, bronchi and lungs.  See also Dorland's Illustrated Medical Dictionary 1885 (31st ed. 2007).  The tongue base is not a part of the larynx, trachea, bronchus or lungs, and is not defined as a part of the respiratory tract generally.  Dorland's Illustrated Medical Dictionary 1885 (31st ed. 2007). 

The medical evidence is "affirmative evidence to the contrary" that rebuts the presumption that, to the extent that the Veteran had cancer of a portion of the respiratory tract, that respiratory cancer was related to exposure to herbicides.  A presumptive cancer, such as lung cancer, that develops as a result of a metastasizing non-presumptive cancer may not be service-connected under 38 U.S.C.A. § 1116(a).  VAOPGCPREC 18-97 (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure); Darby v. Brown, 10 Vet. App. 243 (1997) (the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site). 

Review discloses that the correct facts contained in the record were properly considered by the adjudicator, and that the statutory or regulatory provisions extant at the time were correctly applied.  Thus, no CUE is identified.  

The Veteran's representative contends that the RO did not consider direct service connection for the cause of the Veteran's cancer of the tongue, and did not develop evidence required for such consideration.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In this regard, the November 2001 rating decision discussed whether there was evidence of any cancer in the Veteran's service treatment records, and noted that there was "no basis in the available evidence of record" to establish service connection for carcinoma of the tongue.  The RO determined that the critical element for direct service connection was lacking, and it was not error for the RO to omit specific reference to Combee.  The Board further notes that, after the Veteran disagreed with the 2001 rating decision, the RO noted each theory of service connection, including direct service connection based on chronicity and continuity and post-service initial diagnosis, and discussed all the evidence of record.  The representative's contention that a specific opinion was required to determine whether the Veteran's cancer was caused by his exposure to herbicides, even though the cancer was not a presumptive disease, is, in essence, a contention that the RO did not fulfill the duty to assist.  As noted above, failure to fulfill the duty to assist does not provide a basis for a valid CUE claim.  

The Board finds that the Veteran's allegations of CUE amount to disagreement with the way the facts were weighed in 2001 decision or a disagreement with the scope of the RO's development of the medical evidence in 2001, specifically, a contention that the RO should have obtained an additional medical opinion.  As discussed above, such a disagreement does not establish CUE.  No undebatable error has been identified which would have resulted in a manifestly different outcome, and the claim that there was CUE in the 2001 rating decision must be denied. 


ORDER

The appeal to reopen a claim of entitlement to service connection for squamous cell carcinoma, base of tongue, to include as due to herbicide exposure, is granted, and the claim is reopened; the appeal is granted to this extent only.

The claim that there was CUE in a November 8, 2011, rating decision is denied.  


	(CONTINUED ON NEXT PAGE)

REMAND

There is no VA examination or nexus opinion which addresses whether the Veteran's cancer of the base of the tongue was due to exposure to herbicides in his case.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Such opinion is required, since there is a VA medical statement indicating that such etiology "may be" possible.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006),

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the opportunity to submit or identify any evidence he believes may be relevant to establish his claim, including any additional private clinical records related to treatment of cancer of the head or neck.

2.  Ask the Veteran whether he applied for or receives benefits from the Social Security Administration.  If so, associate with the claims file any SSA records for the Veteran.

3.  After completing the above actions, and any other development deemed necessary, the Veteran must be scheduled for a VA examination with an appropriate examiner to determine the likelihood that his cancer of the tongue was related to his military service, to include exposure to herbicides.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner must state whether it is at least as likely as not that the cancer of the base of the tongue was caused by the Veteran's active service or any incident thereof, to include exposure to herbicides.  The examiner must discuss the Veteran's lay contention that his cancer was caused by exposure to herbicides.  

All opinions should be accompanied by a clear rationale.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

4.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for cancer of the tongue should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


